           Case 5:20-cv-01130-J Document 29 Filed 12/10/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA

THE GREEN ROOM SOUL FOOD                        )
STEAKHOUSE, LLC, et al.,                        )
                                                )
              Plaintiffs,                       )
                                                )
v.                                              )      Case No. CIV-20-1130-J
                                                )
BOARD OF COUNTY COMMISSIONERS                   )
FOR THE COUNTY OF OKLAHOMA,                     )
                                                )
              Defendant.                        )

                                        JUDGMENT

       Pursuant to the Order filed separately this same date, Defendant’s motion to dismiss [Doc.

No. 14] is GRANTED. Plaintiffs’ federal claims are DISMISSED without prejudice and the Court

declines supplemental jurisdiction over the state-law claims and those are also DISMISSED

without prejudice. Judgment is entered in Defendant’s favor.

       ENTERED this 10th day of December, 2020.
